DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

5.	Claims 1-7 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Sophiea (WO 2014098938, related US Patent 9,475,972 is being used here) as evidenced by Desmodur N 3300 (Technical Data Sheet, August 25, 2020) and Birla Carbon (Raven 790 product brochure, 2017).
Sophiea discloses a moisture-curable adhesive composition comprising prepolymer (which comprises di-isononyl phthalate, methylene diphenyl diisocyanate, polyol, 5 g of Desmodur N-3300 (HDI trimer, equivalent weight 193), 0.8 g of gamma-methacryloxypropyl trimethoxy silane and tin di(octoanate)), di-isononyl phthalate and carbon black (col. 4, line 41, Examples, claim 1).  Raven 790 (col. 11, line 59) is the same as used in the present application (thus would possess the claimed oil absorption number) and has oil absorption number of 105 as evidenced by Birla Carbon.  The isocyanate group-terminated urethane prepolymer (col. 5, lines 17-21) has a free NCO group content of 0.8% to 2.2% and this means the isocyanate equivalent weight is between about 1680 (NCO content 2.5%) and about 5000 (NCO content 0.84%) according to the present application.  Sophiea discloses that the adhesion promoter being used can preferably be a mercapto-silane or an amino-silane (col. 13, lines 36-38).
The limitations of claim 2 can be found in Sophiea at col. 14, line 9, where it discloses the gamma-mercaptopropyltrimethoxysilane.
The limitations of claim 3 can be found in Sophiea at col. 11, line 59, where it discloses the RAVEN 790 which is the same as used in the present application.
The limitations of claim 4 can be found in Sophiea at col. 5, line 53, where it discloses the polyether diol.
The limitations of claim 5 can be found in Sophiea at col. 10, line 19, where it discloses the polyester diol having melting point of 40°C or greater.
The limitations of claim 6 can be found in Sophiea at Examples, where it discloses the di-isononyl phthalate.
Claim 7 is an inherent property based on the substantially the same amount and type of components as claimed.

6.	Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103(a) as obvious over Jialanella et al. (US 2011/0265932) in view of Sophiea (US Patent 9,475,972) as evidenced by Desmodur N 3300 (Technical Data Sheet, August 25, 2020).
Jialanella et al. disclose a moisture-curable adhesive composition comprising prepolymer (which comprises polyether diol and triol, diphenylmethane-4,4’-diisocyanate, stannous octoate, di-isononyl phthalate, 5.78 ppw of Desmodur N-3300 (HDI trimer, equivalent weight 193), 1.27 pbw of gamma-amino propyl trimethoxysilane and carbon black having oil absorption of 100 to 150 (Example 1, claims 1 and 4).  The isocyanate group-terminated urethane prepolymer (col. 5, lines 17-21) has a free NCO group content of 0.8% to 4% and this means the isocyanate equivalent weight is between about 1050 (NCO content 4%) and about 5000 (NCO content 0.84%) according to the present application.  
However, Jialanella et al. is silent on the composition including mercaptosilane.
The disclosure of Sophiea is adequately set forth in paragraph 5 and is incorporated herein by reference.  Sophiea discloses that the adhesion promoter being used can preferably be a mercapto-silane or an amino-silane (col. 13, lines 36-38).  Thus, the mercapto-silane and the amino-silane are interchangeable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this mercapto-silane in the composition with the expected success.
The limitations of claim 3 can be found in Jialanella et al. at claim 4, where it discloses the oil absorption of 100 to 150.
The limitations of claim 4 can be found in Jialanella et al. at Example 1, where it discloses the polyether diol and diisocyanate.
The limitations of claim 6 can be found in Jialanella et al. at Example 1, where it discloses the diisononyl phthalate.
Claim 7 is an inherent property based on the substantially the same amount and type of components as claimed.

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as obvious over Sophiea (US Patent 9,475,972).
	The disclosure of Sophiea is adequately set forth in paragraph 5 and is incorporated herein by reference.
Sophiea discloses the method of making the adhesive composition (col. 17, lines 61-67, col. 18, lines 1-67, col. 19, lines 1-9).  However, Sophiea is silent on the order of mixing the components.  The case law has stated that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP ¶ 2144.04C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762